Citation Nr: 1549156	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, including as due to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation for PTSD, evaluated as 30 percent disabling prior to April 25, 2013, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The October 2008 rating decision, in relevant part, denied entitlement to service connection for erectile dysfunction and restless leg syndrome.  The February 2011 rating decision granted service connection for PTSD and assigned a 30 percent rating. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012, and a copy of the hearing transcript is of record.

The issues of entitlement to service connection for restless leg syndrome and erectile dysfunction were remanded by the Board in August 2012 for further evidentiary development.

Upon remand, a March 2013 rating decision granted service connection for erectile dysfunction.  As the Veteran did not appeal either the initial disability rating or effective date assigned, that claim was resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A June 2013 rating decision assigned a 50 percent rating for PTSD effective April 25, 2013.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The Veteran does not have restless leg syndrome related to service or a service-connected disability.

2.  Prior to April 25, 2013, the Veteran's PTSD has been manifested by mild memory loss, a depressed mood, anxiety, and suspiciousness; a flattened affect; circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships have not been shown.

3.  From April 25, 2013, the Veteran's PTSD has been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances; obsessional rituals, abnormal speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, and, neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for an initial rating in excess of 30 percent for PTSD prior to April 25, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015). 
 
 3.  The criteria for an initial rating in excess of 50 percent for PTSD on or after April 25, 2013, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The veteran's increased rating claim for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that a February 2008 letter, sent prior to the initial October 2008 decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The February 2008 letter also informed the Veteran of the elements necessary to substantiate a claim for service connection on a secondary basis.  Additionally, the RO provided Vasquez notice in October 2008.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded a VA peripheral nerves examination in November 2012, as well as two VA PTSD examinations in January 2011 and April 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2012.  At the hearing, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.   Service Connection for Restless Leg Syndrome

The Veteran asserts that he has restless leg syndrome due to service or his service-connected PTSD or diabetes mellitus.  See generally, October 2008 Statement in Support of Claim; see also May 2012 Hearing Transcript.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Turning to the evidence of record, service treatment records do not reflect complaints related to restless leg syndrome.  Post-service, VA treatment records reflect a diagnosis of well-controlled nocturnal leg cramps in September 2007.  In May 2008, the Veteran reported a burning sensation in his lower extremities.  The assessment was neuropathic pain.  A June 2008 sleep study report notes periods of PLMS (periodic leg movement syndrome); none were associated with arousal.  In June 2012, the Veteran presented for a podiatry consult with complaints of a tingling pain in his feet that run up his legs throughout the day including night time.  The examiner assessed diabetes with neuropathy, pain in limb, and flat foot.

The Veteran was afforded a VA examination for his peripheral nerves in December 2012.  He reported that when he would lie down at night his left leg would "draw up" and was painful.  In 2012, the Veteran was sent to the podiatrist who determined that the burning in his feet which had been bothering him since 2007 was neuropathy.  He was placed on medication.  Symptoms include paresthesias and/or dysesthesias in the lower extremities and night time movement in the legs.  Sensory and muscle strength testing was normal.  Phalen's sign and Tinel's sign (tests performed for median nerve evaluation) were negative.  Examination of lower extremity nerves revealed mild incomplete paralysis of the bilateral tibial nerves.

Following review of the claims file, the examiner opined that the Veteran does not have restless leg syndrome because he does not meet any established criteria, which are the "irresistible urge to move the legs to relieve symptoms . . . worse at rest, especially when lying or sitting."  This condition has no known cause but it is believed to be genetic in nature.  It is frequently a marker of other chronic disease but it is neither caused by nor the cause of those diseases.  Neuropathy can behave the same and when treated relieves some of the symptoms.  The examiner noted the 2008 sleep study diagnosis of PLMS, which is "an entirely different disorder."  Although people with restless leg may have PLMS, PLMS is neither caused by restless leg nor causes restless leg.  There is no association between PTSD and either of these conditions.  Therefore, the examiner opined that the Veteran's claimed restless leg syndrome is less likely than not caused by or aggravated by his service-connected PTSD.

Based on the foregoing, service connection is not warranted for restless leg syndrome.  The Board has carefully reviewed the evidence of record but finds no probative evidence of restless leg syndrome at any point during the pendency of the claim.  The medical record does not reveal any medical finding or diagnosis of restless leg syndrome.  The Veteran is not competent to diagnose the presence of restless leg syndrome.  Regarding the Veteran's 2012 diagnosis of mild incomplete paralysis of the bilateral tibial nerves, the Board notes that the Veteran is already service-connected for diabetic peripheral neuropathy of the bilateral lower extremities.  The PLMS has not been associated with service or a service-connected disability.  A basis for service connection is not present.  

In the absence of a current disability, service connection for restless leg syndrome cannot be granted regardless of any theory of entitlement or incident of service.  See Brammer  v. Derwinski, 3 Vet. App. 223, 22 (1992).  The Board concludes that service connection, regardless of theory of entitlement, must be denied.

III.  Increased Evaluation for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this Code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

For purposes of considering the evidence in connection with the PTSD issue, the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms); see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Turning to the evidence, an April 2009 Vet Center note by a social worker/team leader indicated that the Veteran's manner was anxious, his speech appropriate, his memory functioning impaired, his motor activity tense, and his judgment was fair.  He was oriented to person, time, and place.  He had difficulty falling and staying asleep, restlessness, nightmares, fatigue, irritability, anger outbursts, anxiety, tension, suicidal thoughts with no plans, vivid memories of prior unpleasant experiences and avoidance of activities that reminded him of them, memory loss, concentration problems, trouble trusting others, loss of interest in usual activities, depression, emotional numbing, inability to express feelings, and marital and family problems.  His GAF was 45/50.

On January 2011 VA examination by a psychiatrist, the Veteran reported first seeing a psychiatrist in April 2009.  He was on psychiatric medications that helped immensely.  One of his medications was increased the previous week.  He explained he had been feeling somewhat lower due to being out less in the winter and having had significant surgeries the previous fall.  With regard to his relationships, the Veteran reported having difficulty with marriages.  He was married 4 times and was not dating anyone at the time of examination.  He had 2 children from his first marriage.  They talked frequently and had a good relationship.  They visited in the fall to stay with him while he was recovering from his surgeries.  He also had good relationships with his siblings who regularly visited.  The Veteran had 2 good friends and they visited regularly.  He was very active in veteran organizations.  He had a history of attending church, but had recently "gotten out of the habit."  He seemed to stay active with household tasks, watching TV, and gardening.  He usually went hunting but did not this year due to his surgeries.  He spent time with his dog and went out to restaurants, but had to sit with his back to the wall away from the door.  He took trips in the previous year.  He had some decreased motivation for fishing.  He had one incident of assaultive behavior in the past wherein he slapped his second wife.

On Mental Status Examination (MSE), the Veteran's mood was euthymic and his affect was broad.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  The Veteran reported that he had frequent suicidal thoughts prior to initiating treatment with a psychiatrist 2 years earlier, but had not had them since then.  He denied homicidal thinking.  He was oriented.  Memory was intact, and there was no obsessive-compulsive behavior.  Speech was within normal limits and there were no panic attacks.  Impulse control was adequate as he denied any severe anger outbursts.  The Veteran slept well with a CPAP machine.  His GAF was 74.

An October 2011 VA mental health note indicates that the Veteran's mood was weepier and "almost hollow inside."  He stated that since his medication had been changed, he had not felt as good.  He did not have the urge to shower and shave.  He felt like he wanted to cry during the interview.  His CPAP machine was not working as it should, resulting in decreased sleep.  Regarding relationships, the Veteran stated that his ex-wife was retiring and that they planned to get married within the following 12-18 months, which he was happy about.  On MSE, the Veteran was casually dressed.  He made good eye contact, but teared up when the examiner stated that he appeared depressed.  His affect was dysthymic with underlying depressive symptoms.  His thoughts were linear, logical, and goal-oriented.  Thought content was without any suicidal or homicidal ideations, plan or intent, and without any paranoid delusions or compulsions.  He did not endorse hallucinosis or behavioral dyscontrol.  He was oriented to person, situation and date (times 4).  His insight and judgment were good.  His GAF was 55-60.

In November 2011, the Veteran reported "not feeling fulfilled.  I feel like I may do something that I regret.  I don't know what.  I'm close to where I can cry.  I feel like I have been taken back 2 to 3 years to the same point that I was at when I came to the clinic originally for treatment."  The Veteran was sleeping well.  On MSE, the Veteran was obviously distressed.  Affect was depressed with mild constriction.  He had anhedonia and lack of energy.  Thought processes and content were the same as noted in October 2011.  He was oriented times 4.  The examiner assessed that the trial change in medication had failed, and the Veteran requested to go back to his previous medication.  His GAF was 55.

In December 2011, the Veteran reported he was going to see his second wife for the holidays.  They planned to remarry after she retired, for which he was very excited.  On MSE, he was dressed "exquisitely."  His affect was euthymic with full range.  His lack of energy and anhedonia had been reversed with a medication change.  Thought processes and content were the same as noted in October and November 2011.  He was oriented times 4.  His GAF was 85-90.

In February 2012, the Veteran reported sleeping "good" and getting 6 to 7 hours at night and feeling refreshed in the morning.  He reported several psychosocial stressors, including a sister whose husband was stealing from her, and another sister whose husband ran away with his secretary and after losing all his money, had to move back in with his sister.  The Veteran reported he was carrying a burden for his family.  His first wife died the previous day, and he was going to go see their children after the funeral for support.  On MSE, the Veteran was dressed casually.  His affect was euthymic with full range.  Thought processes and content were the same as noted from October to December 2011.  He was oriented times 4.  His GAF was 90.

A May 2012 private psychiatric evaluation notes that the Veteran continued to have war-related flashbacks and he could still smell burning flesh.  He did not sleep well and stayed restless during the night with nightmares.  He felt depressed and cried easily.  He also felt hopeless, helpless, and worthless.  He had suicidal thoughts in the past but did not have any at the time of examination.  He could not tolerate crowds, loud noises, and preferred to be alone.  He had difficulty getting along with others and lost his temper easily.  He also felt guilty for being tough on his children.  He worked for the railroad for 35 years but has not worked for the past 12 years.  Average daily activities included chores around the house and watching TV.  He did not go out to visit but did shop for necessities.  He used to enjoy hunting and fishing but now he only does some gardening.  He goes to church but not regularly.

On MSE, the Veteran was withdrawn and tense.  He was neatly and casually dressed.  His affect and mood were depressed.  He was oriented times 4.  The Veteran presented with a poverty of thoughts, had difficulty relating to the examiner, and his speech revealed frustration.  His concentration was fair.  His memory and judgment were intact.  He appeared to have a good amount of insight into his difficulties but a low self-esteem.  He did not appear to have any auditory or visual hallucinations, and did not present with any delusional thinking, ideas of reference, or loose associations.  His GAF was 45.

In early June 2012, the Veteran reported that he had "been in a funk for a little while."  He described issues with his appeal for PTSD.  He also reported chronic bilateral foot pain.  He reported losing interest in most activities.  He did not have his garden going.  His energy was good.  His appetite was good and his concentration "wanders" but this is not anything that has changed in the time since he has felt depressive symptoms.  He denied any suicidal ideations, feelings of hopelessness or helplessness, but endorsed some feelings of worthlessness.  On MSE, the Veteran was dressed in shorts, a golf shirt, and cap.  He had on new running shoes.  His speech was normal.  Affect was dysthymic with mild restrictions.  Thought processes and content were the same as noted from October 2011 to February 2012.  He was oriented times 4.  His GAF was 65.

Later in June 2012, the Veteran reported taking mirtazapine as instructed and sleeping 6 to 7 hours.  He was planning on driving his motorcycle to St. Louis to visit family and was riding with another person.  He was looking forward to seeing his son and grandchildren.  On MSE, the Veteran was dressed in cap, jeans, and t-shirt.  He showed no psychomotor agitation or retardation.  Affect was dysthymic with mild constriction.  Thought processes and content had not changed.  His insight and judgment were good.  He was oriented times 4.  His GAF was 65.

In July 2012, the Veteran reported that his mood was "pretty good, I feel really good as my children are coming in for my first wife's reunion.  They will come to my house as I really cook well for them."  He described no symptoms of depression or anxiety.  His dysthymia was well controlled on his current medications.  The Veteran's insomnia had returned to normal sleep rhythm by mirtazapine 30 mg.  On MSE, the Veteran was dressed in a t-shirt, shorts, and cap.  His speech was normal.  Affect was euthymic with full range.  Thought processes and content were similar as noted in June 2012.  His insight and judgment were good.  He was oriented times 4.  His GAF was 85 to 90.

In October 2012, the Veteran reported that he was burdened with 3 principal psychosocial stressors that had caused him to feel "very depressed."  He found out that his youngest brother had cancer, that one of his Vietnam era friends to whom he loaned his car tried to sell it without him knowing, and his sister's husband has been giving her "knock-out" medication in her food/drink.  The Veteran reported sleeping well, getting 7 to 8 hours of sleep and feeling well in the morning.  On MSE, the Veteran was dressed casually but well.  He had good hygiene.  Speech was normal.  His affect was dysthymic with mild restriction.  His thought processes and content were the same as noted in July 2012.  His insight and judgment were good.  He was oriented times 4.  The examiner noted multiple severe psychosocial stressors which were altering his mood.  His GAF was 70.

In December 2012, the Veteran reported "in general I am okay.  Every day is worth living."   He was going to see his second wife for the holidays.  On MSE, the Veteran was dressed casually.  Speech was normal.  He showed no psychomotor agitation or retardation.  Thought processes and content were the same as noted in October 2012.  His insight and judgment were good.  He was oriented times 4.  His GAF was 75.

In March 2013, the Veteran reported "overall I feel good as I have more good days than bad."  He reported family and girlfriend stressors.  On MSE, the Veteran was dressed casually.  Speech was normal.  He showed no psychomotor agitation or retardation.  Affect was euthymic with mild restriction.  Thought processes and content were the same as noted in December 2012.  His insight and judgment were good.  He was oriented times 4.   His GAF was 75.

On April 2013 VA examination, the Veteran reported positive contact with his children via phone and face to face.  He planned to go to his two granddaughters' graduations in May.  He had a plan to stay toward the back of the group and have a quick escape if necessary.  The Veteran had regular contact with his siblings and daily contact with his older sister.  He walked away from situations where he became irritable.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted trust issues and isolation.  The examiner found occupational and social impairment with reduced reliability and productivity.

In a June 2013 addendum, the examiner noted that the Veteran's PTSD interferes much more with his social issues than his occupational abilities (he has been retired 13 years and had a stable work history).  The Veteran had difficulty adapting to stressful situations but the majority of these issues are specific to social situations.  The examiner clarified that, had the examiner felt the Veteran was more significantly impaired by his PTSD diagnosis, a higher level of impairment would have been noted.

A June 2013 VA mental health note indicated that the Veteran continued to be very stable.  He described his mood as "pretty good" and had no symptoms of depression, anxiety, intrusive thoughts, flashbacks, or other disturbing symptoms of PTSD or major depression.  The Veteran continued to be involved in family matters.  He reported that his sister's husband tries to put medication into her drinks to cause her to have different symptoms.  Most recently, he was doctoring her coffee so that she was feeling bad and having diarrhea.  The Veteran's brother, who had brain cancer, had died recently, but the Veteran was handling it well.  The Veteran had just been made Commander of Disabled American Veterans and he stated "it is challenging and I look forward to the position."  He planted a garden and continued to have a lot of activities with various people.  On MSE, the Veteran was casually dressed.  His speech was normal.  He showed no psychomotor agitation or retardation.  His affect was euthymic with full range.  Thought processes and content were the same as noted in March 2013.  His insight and judgment were excellent.  He was oriented times 4.  His GAF was 80 to 85.

Based on the foregoing, the Board finds that a disability rating in excess of 30 percent is not warranted for the period prior to April 25, 2013, as the Veteran's symptomatology most closely resembles the criteria for a 30 percent rating during this time.

The symptoms reported during this period do not reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  There is absolutely no evidence of circumstantial, circumlocutory, or stereotyped speech.  Likewise, there is no evidence that the Veteran's affect was flat, that he experienced panic attacks or that his PTSD caused impaired judgment or abstract thinking.  Although the Veteran has reported difficulty in marital relationships, he has reported ongoing relationships with siblings, children, grandchildren, friends, and fellow veterans.  He has also not indicated that he had difficulty with work relationships, and was employed 35 years by the railroad prior to retiring.  GAF scores of 45/50 in April 2009 and 45 in May 2012were also reported during this period, but the Board finds that they are not the most probative indicators of the Veteran's disability picture.  The Veteran had numerous evaluations during this period and symptoms elicited were mostly in the mild to moderate range.  While suicidal ideation was reported in 2009, during the mental status interview in 2011, it was clarified that these had not repeated following psychiatric intervention two years earlier.   Indeed, the Veteran reported a major improvement in symptoms after seeking initial treatment in April 2009 and receiving medication.  His next recorded GAF score was 74, indicating transient symptoms.  In addition, although the private May 2012 examiner indicated that the Veteran's GAF was 45, his GAF scores was recorded as 90 three months prior and 65 just one month later. 

Next, the Board finds that a rating in excess of 50 percent is not warranted from April 25, 2013.  The symptoms reported during this period do not reflect that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. There is no evidence of suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; or neglect of personal appearance and hygiene.   Although the April 2013 examiner noted a difficulty in adapting to stressful circumstances, the examiner explained in a June 2013 addendum that such difficulty was limited to social situations.  The examiner further explained that such difficulty did not amount to a higher level of impairment than previously noted (occupational and social impairment with reduced reliability and productivity).  Further, although the examiner noted difficulty in establishing and maintaining effective work and social relationships, the examiner did not find that the Veteran was unable to establish and maintain such relationships, required for a higher 70 percent rating.

As the evidence is against the Veteran's claim for increased ratings, the benefit-of-the-doubt doctrine is not for application in this case and the claim must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the evidence of record does not reflect that the Veteran's PTSD is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, this service-connected disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of PTSD.  See 38 C.F.R. § 4.16.  Further, the June 2013 VA addendum indicates that the Veteran's ability to function in an occupational environment is not hindered, reasoning that the Veteran's PTSD interfered much more with his social ability than occupational abilities, and he had a stable work history prior to retirement.  Accordingly, entitlement to a TDIU due to his service-connected PTSD is not warranted.


ORDER

Service connection for restless leg syndrome is denied.

A disability rating in excess of 30 percent for PTSD prior to April 25, 2013 is denied.

A disability rating in excess of 50 percent for PTSD from April 25, 2013 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


